Searle, P. J.,
Now, to wit, July 14, 1925, answer having been filed by alleged property owners about Elk Lake, denying the right to special policemen, and at the hearing it appearing that the object of having special policemen is to prevent trespassing, especially upon private property which the Lake Lodore Improvement Company claims, and in which, in some instances, other individuals claim certain rights, and it being more to protect said rights of property than public rights and interest and for the preservation of law and order as contemplated by the act under which this appointment is sought (an appointment of special police in this case would be a dangerous practice, out of which might arise much litigation and many vexatious lawsuits), we are of the opinion that, under all of the circumstances ■of this case, this application for the appointment of special policemen should be and is hereby denied.